DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
The Application Data Sheet (ADS) filed on January 10, 2020 is defective because the“Domestic Priority Information” section contains errors. Specifically:
The ADS fails to include the provisional application in the continuation data.
Correction of the ADS is required in response to this Office action.
The correction of the ADS should be accompanied by a Request for a Corrected Filing Receipt.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 6-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gee (US Patent No. 8,720,384) in view of Factor (US 2017/0001797) and Galdo (US 2006/0231043).
Regarding claims 1, 6-13, 15 and 16, Gee discloses a pet waste collection system, comprising: a first component (14) comprising: a first inner area formed from a solid outer cylindrical wall (Fig. 3), and a solid bottom (16), the first inner area adapted to hold a roll of dog waste bags (30), a first flap (18) for enclosing a top portion of the first inner area, an aperture (Fig. 4) formed in the flap for retrieving a dog waste bag, a pushbutton latch (24) for securing and releasing the first flap; a second component (12) comprising: a second inner area formed from an outer cylindrical wall (Fig. 1), including a solid bottom (16), the second inner area adapted to hold a filled dog waste bag (col. 4, lines 31-33), a second flap (18) for enclosing a top portion of the second inner area, a pushbutton latch (24) for securing and releasing the second flap.
Gee discloses a strap (26) for connecting the pet waste collection system to another object.  Gee does not disclose that there are hooks at the first and second compartments for connecting the pet waste collection system to a leash.  Gee further does not disclose that the wall of the second compartment includes a plurality of perforations and that the first and second components are detachably coupled.
Factor discloses a waste collection system with a first component and a second component which are detachably coupled to each other (paragraph 0062).  Further, Factor discloses that the components can have a solid wall or a wall with perforations (paragraph 0059).

Gee, Factor and Galdo are analogous art because they are from the same field of endeavor, i.e., waste collection systems.
It would have been obvious to one of ordinary skill in the art at the effective filing date to make the second component with a wall with perforations, having the first and second components be detachable and including hooks to attach the pet waste collection system to the leash, since these features are known features for waste collection systems as taught by Factor and Galdo.
Therefore, it would have been obvious to combine Factor and Galdo with Gee to obtain the invention as specified in claims 1, 6-13, 15 and 16.

Regarding claims 2 and 3, Gee as modified discloses the pet waste collection system of claim 1.  Factor discloses that the means for detachably coupling the first component and the second component comprises a magnet coupled to the solid bottom of the second component and wherein the solid bottom of the first component is formed from a metal or has a metallic coating (paragraph 062).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gee in view of Factor and Galdo as applied to claims 1-3, 6-13, 15 and 16 above, and further in view of Fangsrud (US 2009/0151645).
Regarding claim 4, Gee as modified discloses the pet waste collection system of claims 1 and 6.  

Fangsrund discloses a pet waste receptacle made from multiple components that are detachably connected by threads (59).
Gee, Factor, Galdo and Fangsrud are analogous art because they are from the same field of endeavor, i.e., waste collection systems.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use a threaded connection to join the components since it is a known method of joining two components.
Therefore, it would have been obvious to combine Fangsrud with Gee as modified to obtain the invention as specified in claims 4 and 14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gee in view of Factor and Galdo as applied to claims 1-3, 6-13, 15 and 16 above, and further in view of Edwards (US 2007/0108781).
Regarding claim 5, Gee as modified discloses the pet waste collection system of claim 1.  
Gee as modified does not disclose a flashlight coupled to an outer surface of the flap.
Edwards discloses a pet waste receptacle with a flashlight coupled to the flap.
Gee, Factor, Galdo and Edwards are analogous art because they are from the same field of endeavor, i.e., waste collection systems.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use include a flashlight on a flap of the pet waste collection system.  The motivation would have 
Therefore, it would have been obvious to combine Edwards with Gee as modified to obtain the invention as specified in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart (US Patent No. 545,662), Lang (US Patent No. 1,157,008), Lewis (US Patent No. 3,047,185), Geurink (US 2008/0149647), Bailey (US 2008/0000911) and Bally (US 2011/0079598) disclose waste receptacles with perforations in the sidewalls.
Flaig (US 2016/0219838), Dadalto (US 2017/0258041) disclose multiple compartment leash and pet waste collection devices.
DuBois (US Patent No. 5,762,029) and Sansone (US Patent No. 7,506,615) disclose leashes combined with flashlight devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  /dor/ /E.D.L/                            SPRS, Art Unit 3993